 
EXHIBIT 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER
 
and
 
GOLDMAN SACHS MORTGAGE COMPANY
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of June 1, 2012
 
Series 2012-GCJ7
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of June 1, 2012,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
June 1, 2012 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as master servicer (in such
capacity, the “Master Servicer”), Midland Loan Services, a Division of PNC Bank,
National Association, as special servicer (the “Special Servicer”), Situs
Holdings, LLC, as operating advisor, Wells Fargo Bank, National Association, as
certificate administrator (in such capacity, the “Certificate Administrator”),
and Deutsche Bank National Trust Company, as trustee (in such capacity, the
“Trustee”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein) to a trust fund and certificates representing ownership
interests in the Mortgage Loans will be issued by the trust fund (the “Trust
Fund”).  In exchange for the Mortgage Loans, the Trust Fund will issue to or at
the direction of the Depositor certificates to be known as GS Mortgage
Securities Trust 2012-GCJ7, Commercial Mortgage Pass-Through Certificates,
Series 2012-GCJ7 (collectively, the “Certificates”).  For purposes of this
Agreement, “Mortgage Loans” refers to the mortgage loans listed on Exhibit A and
“Mortgaged Properties” refers to the properties securing such Mortgage
Loans.  In the case of each REMIC Declaration executed on March 29, 2012, the
term “Mortgage Loan” includes the related “regular interest” and “residual
interest”.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
subject to the rights of the holders of interests in a Companion Loan, all of
its right, title and interest in and to the Mortgage Loans identified on Exhibit
A to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-Off
Date (and, in any event, excluding payments of principal and interest first due
on the Mortgage Loans on or before the Cut-Off Date) and, in the case of the
Mortgage Loans identified on the Mortgage Loan Schedule as 1414 & 1418 K Street,
Japan Town Center, Riverside on the James and Storage by George and Napa Valley
Wine Storage, the “regular interest” and “residual interest” in each individual
loan REMIC formed pursuant to the respective REMIC Declarations executed on
March 29, 2012. Upon the sale of the Mortgage Loans, the ownership of each
related Note, the Seller’s interest in the related Mortgage represented by the
Note and the other contents of the related Mortgage File (all subject to the
rights of the holders of interests in a Companion Loan) and for each Loan REMIC,
a copy of the related REMIC Declaration and the related filed IRS Forms SS-4 and
8811 will be vested in the Purchaser and immediately thereafter the Trustee, and
the ownership of records and documents with respect to each Mortgage Loan
prepared by or which come into the possession of the Seller shall (subject to
the rights of the holders of interests in a Companion Loan) immediately vest in
the Purchaser and immediately thereafter the Trustee.  The Purchaser will sell
certain of the Certificates (the
 
 
 

--------------------------------------------------------------------------------

 
 
“Public Certificates”) to the underwriters (the “Underwriters”) specified in the
Underwriting Agreement, dated as of May 18, 2012 (the “Underwriting Agreement”),
between the Purchaser and the Underwriters, and the Purchaser will sell certain
of the Certificates (the “Private Certificates”) to the initial purchasers (the
“Initial Purchasers” and, collectively with the Underwriters, the “Dealers”)
specified in the Purchase Agreement, dated as of May 18, 2012 (the “Certificate
Purchase Agreement”), between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $591,931,858.84,
plus accrued interest on the Mortgage Loans from and including June 1, 2012 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2      Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and the related Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust for the benefit of the Trustee as the owner of such Mortgage Loan
and shall be transferred promptly to the Certificate Administrator.  All
scheduled payments of principal and interest due on or before the Cut-Off Date
but collected after the Cut-Off Date, and all recoveries and payments of
principal and interest collected on or before the Cut-Off Date (only in respect
of principal and interest on the Mortgage Loans due on or before the Cut-Off
Date and principal prepayments thereon), shall belong to, and shall be promptly
remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such
 
 
-2-

--------------------------------------------------------------------------------

 
 
agreement effective upon the transfer of the Mortgage Loans contemplated herein,
to deliver or cause to be delivered to the Custodian (on behalf of the
Certificate Administrator) on the dates set forth in Section 2.01 of the Pooling
and Servicing Agreement, all documents, instruments and agreements required to
be delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian with
respect to the Mortgage Loans under Section 2.01 of the Pooling and Servicing
Agreement, and meeting all the requirements of such Section 2.01 of the Pooling
and Servicing Agreement; provided that the Seller shall not be required to
deliver any draft documents, privileged communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)          The Seller shall deliver to the Master Servicer within ten (10)
Business Days after the Closing Date a copy of the Mortgage File and documents
and records not otherwise required to be contained in the Mortgage File that (i)
relate to the origination and/or servicing and administration of the Mortgage
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans or holders of interests therein and (iii) are
in the possession or under the control of the Seller, together with (x) all
unapplied Escrow Payments in the possession or under control of the Seller that
relate to the Mortgage Loans and (y) a statement indicating which Escrow
Payments are allocable to each Mortgage Loan; provided that the Seller shall not
be required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           it shall record or cause a third party to record in the
appropriate public recording office for real property the assignments of
assignment of leases, rents and profits and the assignments of Mortgage and each
related UCC-2 and UCC-3 financing statement referred to in the definition of
Mortgage File from the Seller to the Trustee as and to the extent
 
 
-3-

--------------------------------------------------------------------------------

 
 
contemplated under Section 2.01(c) of the Pooling and Servicing Agreement.  All
out of pocket costs and expenses relating to the recordation or filing of such
assignments, assignments of Mortgage and financing statements shall be paid by
the Seller.  If any such document or instrument is lost or returned unrecorded
or unfiled, as the case may be, because of a defect therein, then the Seller
shall prepare a substitute therefor or cure such defect or cause such to be
done, as the case may be, and the Seller shall deliver such substitute or
corrected document or instrument to the Certificate Administrator (or, if the
Mortgage Loan is then no longer subject to the Pooling and Servicing Agreement,
the then holder of such Mortgage Loan);
 
(b)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders and the holders of any related Companion
Loans.  Prior to the date that a letter of credit with respect to any Mortgage
Loan is transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or Special Servicer, as applicable,
in connection with effectuating a draw under such letter of credit as required
under the terms of the related Loan Documents;
 
(c)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(d)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated May 18, 2012 relating
to the Public Certificates, the annexes and exhibits thereto and the DVD
delivered therewith, or the Offering Circular dated May 18, 2012 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be stated therein or necessary to make the statements therein with
respect to the Seller Information, in light of the circumstances under which
they were made, not misleading, then the Seller shall promptly notify the
Dealers and the Depositor. If as a result of any such event the Dealers’ legal
counsel determines that it is necessary to amend or supplement the Offering
Documents in order to correct the untrue statement, or to make the statements
therein, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, not misleading, or to make the Offering Documents in
compliance with applicable law, the Seller shall (to the extent that such
amendment or supplement solely relates to the Seller Information) at the expense
of the Seller, do all things reasonably necessary to assist the Depositor to
prepare and furnish to the Dealers, such amendments or supplements to the
Offering Documents as may be necessary so that the statements in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable
law.  (All terms under
 
 
-4-

--------------------------------------------------------------------------------

 
 
this clause (d) and not otherwise defined in this Agreement shall have the
meanings set forth in the Indemnification Agreement, dated as of May 18, 2012,
among the Underwriters, the Initial Purchasers, the Seller and the Purchaser
(the “Indemnification Agreement” and, together with this Agreement, the
“Operative Documents”)); and
 
(e)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Trustee with any Additional Form 10-D Disclosure, any Additional Form 10-K
Disclosure and any Form 8-K Disclosure Information indicated on Exhibit U,
Exhibit V and Exhibit Z to the Pooling and Servicing Agreement within the time
periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the
 
 
-5-

--------------------------------------------------------------------------------

 
 
Seller is a party or by which it is bound, or any order or decree applicable to
the Seller, or result in the creation or imposition of any lien on any of the
Seller’s assets or property, in each case, which would materially and adversely
affect the ability of the Seller to carry out the transactions contemplated by
the Operative Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such
 
 
-6-

--------------------------------------------------------------------------------

 
 
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, liquidation or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if any party
thereto discovers that any document constituting a part of a Mortgage File has
not been properly executed, is missing, contains information that does not
conform in any material respect with the corresponding information set forth in
the Mortgage Loan Schedule, or does not appear to be regular on its face (each,
a “Document Defect”), or discovers or receives notice of a breach of any
representation or warranty of the Seller made pursuant to Section 6(c) of this
Agreement
 
 
-7-

--------------------------------------------------------------------------------

 
 
with respect to any Mortgage Loan (a “Breach”), such party is required to give
prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”).  If such Document Defect or Breach has been determined to be a
Material Document Defect or Material Breach, then the Special Servicer will be
required to give prompt written notice thereof to the Seller.  Promptly upon
becoming aware of any such Material Document Defect or Material Breach
(including through a written notice given by any party hereto, as provided above
if the Document Defect or Breach identified therein is a Material Document
Defect or Material Breach, as the case may be), the Seller shall, not later than
90 days from the earlier of the Seller’s discovery or receipt of notice of, and
receipt of a demand to take action with respect to, such Material Document
Defect or Material Breach, as the case may be (or, in the case of a Material
Document Defect or Material Breach relating to a Mortgage Loan not being a
“qualified mortgage” within the meaning of the REMIC Provisions, not later than
90 days from any party discovering such Material Document Defect or Material
Breach provided the Seller receives notice thereof in a timely manner), cure the
same in all material respects (which cure shall include payment of any
Additional Trust Fund Expenses associated therewith) or, if such Material
Document Defect or Material Breach, as the case may be, cannot be cured within
such 90 day period, the Seller shall either (i) substitute a Qualified
Substitute Mortgage Loan for such affected Mortgage Loan (provided that in no
event shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith or
(ii) repurchase the affected Mortgage Loan or the interest thereby represented
in any related REO Property at the applicable Purchase Price by wire transfer of
immediately available funds to the Collection Account (or, in the case of an REO
Property, to the related REO Account); provided, however, that if (i) such
Material Document Defect or Material Breach is capable of being cured but not
within such 90 day period, (ii) such Material Document Defect or Material Breach
is not related to any Mortgage Loan’s not being a “qualified mortgage” within
the meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Document Defect or Material
Breach within such 90 day period, then the Seller shall have an additional 90
days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90 day period,
the Seller shall deliver an Officer’s Certificate to the Trustee and the
Certificate Administrator setting forth the reasons such Material Document
Defect or Material Breach is not capable of being cured within the initial 90
day period and what actions the Seller is pursuing in connection with the cure
thereof and stating that the Seller anticipates that such Material Document
Defect or Material Breach will be cured within such additional 90 day period;
and provided, further, that, if any such Material Document Defect is still not
cured after the initial 90 day period and any such additional 90 day period
solely due to the failure of the Seller to have received the recorded document,
then the Seller shall be entitled to continue to
 
 
-8-

--------------------------------------------------------------------------------

 
 
defer its cure, substitution or repurchase obligations in respect of such
Document Defect so long as the Seller certifies to the Trustee and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
substitution or repurchase may continue beyond the date that is 18 months
following the Closing Date.  Any such repurchase of a Mortgage Loan shall be on
a servicing released basis.  The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a Breach or a Document Defect, but if
the Seller discovers a Material Breach or Material Document Defect with respect
to a Mortgage Loan, it will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1)(A), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
Escrow Payments pertaining to such Mortgage Loan possessed by it, and each
document that constitutes a part of the Mortgage File shall be endorsed or
assigned to the extent necessary or appropriate to the repurchasing or
substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s
 
 
-9-

--------------------------------------------------------------------------------

 
 
obligation to cure any Material Breach or Material Document Defect or to
repurchase or substitute any affected Mortgage Loan pursuant to this Section 6
shall constitute the sole remedy available to the Purchaser in connection with a
breach of any of the Seller’s representations or warranties contained in Section
6(c) of this Agreement or a Document Defect with respect to any Mortgage Loan.
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator a
true, correct and complete copy of the relevant portions of any Form ABS-15G
that the Seller is required to file with the Securities and Exchange Commission
with respect to the Mortgage Loans on or before the date that is five (5)
Business Days before the date such Form ABS-15G is required to be filed with the
Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001548266.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;
 
(iii)          an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10     Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and
 
 
-12-

--------------------------------------------------------------------------------

 
 
Servicing Agreement and this Agreement and printing (or otherwise reproducing)
and delivering the Certificates; (iii) the reasonable and documented fees, costs
and expenses of the Trustee, the Certificate Administrator and their respective
counsel; (iv) the fees and disbursements of a firm of certified public
accountants selected by the Purchaser and the Seller with respect to numerical
information in respect of the Mortgage Loans and the Certificates included in
the Prospectus, Preliminary Free Writing Prospectus, the Prospectus Supplement,
the Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Preliminary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular and Final Offering Circular and the reproducing
and delivery of this Agreement and the furnishing to the Underwriters of such
copies of the Registration Statement, Prospectus, Preliminary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Sidley Austin LLP, as counsel to the Underwriters and the Initial Purchasers.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN
 
 
-13-

--------------------------------------------------------------------------------

 
 
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES
HEREUNDER.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number
(212) 428-1439, with a copy to Gary Silber, fax number (212) 493-9003, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, fax number (212) 428-1439, with a copy to Gary Silber, fax number
(212) 493-9003, and (iii) in the case of any of the preceding parties, such
other address as may hereafter be furnished to the other party in writing by
such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the
 
 
-14-

--------------------------------------------------------------------------------

 
 
Seller.  This Agreement shall not be deemed to be amended orally or by virtue of
any continuing custom or practice.  No amendment to the Pooling and Servicing
Agreement which relates to defined terms contained therein or to any obligations
or rights of the Seller whatsoever shall be effective against the Seller unless
the Seller shall have agreed to such amendment in writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *

 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
GS MORTGAGE SECURITIES
        CORPORATION II          
 
By:
 /s/ J. Theodore Borter       Name: J. Theodore Borter       Title: President  

 

 
GOLDMAN SACHS MORTGAGE
COMPANY
         
 
By: Goldman Sachs Real Estate Funding Corp.,
its General Partner
 

 

  By:  /s/ Daniel Bennett        Name: Daniel Bennett       Title: Vice
President          


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 

 
GSMS 2012-GCJ7 GSMC Mortgage Loan Schedule
                                                                 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Control
Number
   
Footnotes
   
Loan
Number
Property Name
Address
City   
State
Zip Code
    
Cut-Off Date
Balance ($)
    
Original
Mortgage
Loan Rate (%)
    
Remaining
Term To
Maturity (Mos.)
    
Maturity Date
    
Remaining
Amortization Term
(Mos.)
    
Subservicing
Fee Rate (%)
    
Servicing
Fee Rate (%)
     
Mortgage
Loan Seller
Crossed With
Other Loans
    (Crossed Group)    
 
Anticipated
Repayment Date
 
Revised Rate
    
Companion Loan
Flag
    
Companion Loan
Cut-off Balance
    Companion Loan    
Interest Rate
    Companion Loan    
Remaining
Term To
Maturity (Mos.)
Companion Loan
Maturity
Date
    
Companion Loan
Remaining
    Amortization Term    
(Mos.)
Companion Loan
Servicing
Fees
3
     
949HE0
Bellis Fair Mall
1 Bellis Fair Parkway
Bellingham
Washington
98226
 
93,246,596
 
5.23000%
 
116
 
2/6/2022
 
348
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
5
 
1
 
94L0V3
Leetsdale Industrial Park
700, 800 Brickworks Drive, et al.    
Leetsdale
Pennsylvania
15056
 
61,937,858
 
5.24550%
 
119
 
5/6/2022
 
359
 
0.01000%
 
0.07000%
 
GSMC
NAP
         
 
         
 
 
 
 
 
 
 
6
     
949HF7
The Outlet Shoppes at Oklahoma City    
7624 West Reno Avenue
Oklahoma City    
Oklahoma
73127
 
59,544,510
 
5.73050%
 
115
 
1/6/2022
 
295
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
11
     
94OJN5
Riverside on the James
1001 Haxall Point
 
Richmond
Virginia
23219
 
45,500,000
 
6.01300%
 
106
 
4/6/2021
 
360
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
20
     
94FNG4
Park and Market
141 Park at North Hills Street
Raleigh
North Carolina    
27609
 
21,978,183
 
5.28950%
 
119
 
5/6/2022
 
359
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
21
     
94P150
Walgreens III Portfolio
               
21,635,300
 
5.65000%
 
109
 
7/5/2021
 
0
 
0.00000%
 
0.07000%
 
GSMC
NAP
 
7/5/2026
   The Mortgage Loan Rate on and after the anticipated repayment date shall be
the
greater of (i) the sum of (A) the yield of the most recently issued US treasury
security
with term at issue equal to the 10-year U.S. swap rate as shown in Bloomberg
Professional Service or other comparable market data services available to
lender
and used by lender as interpreted by lender in its sole and absolute discretion,
plus
(B) 726 basis points, and (ii) 10.6500%.  
 
                     
21.01
 
 
94P150-1
Walgreens - Somerset
296 Buffinton Street
Somerset
Massachusetts
02726
                                                                       
21.02
 
 
94P150-2
Walgreens - Spokane
12 East Empire Avenue
Spokane
Washington
99207
                                                                       
21.03
 
 
94P150-3
Walgreens - Waynesburg
1395 East High Street
Waynesburg
Pennsylvania
15370
                                                                       
21.04
 
 
94P150-4
Walgreens - Normal
505 West Raab Road
Normal
Illinois
61761
                                                                       
21.05
 
 
94P150-5
Walgreens - Gallup
1870 East Highway 66
Gallup
 
New Mexico
87301
                                                                       
21.06
 
 
94P150-6
Walgreens - Villa Rica
684 West Bankhead Highway
Villa Rica
Georgia
30180
                                                                       
23
     
94P168
Japan Town Center
11 Peace Plaza and 22 Peace Plaza     
San Francisco
California
94115
 
18,288,507
 
5.48000%
 
109
 
7/6/2021
 
349
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
24
     
94P580
Fifth Third Center
One South Main Street
Dayton
Ohio
 
45402
 
17,948,658
 
5.73800%
 
58
 
4/6/2017
 
298
 
0.04000%
 
0.05000%
 
GSMC
NAP
                                   
25
     
94P143
Walgreens II Portfolio
               
17,931,000
 
6.03000%
 
105
 
3/6/2021
 
300
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
25.01
 
 
94P143-1
Walgreens - Oxford
201 Hillsboro Street
Oxford
North Carolina
27565
                                                                       
25.02
 
 
94P143-2
Walgreens - Canonsburg
100 Cavasina Drive
 
Canonsburg
Pennsylvania
15317
                                                                       
25.03
 
 
94P143-3
Walgreens - Fremont
1900 West State Street
Fremont
Ohio
 
43420
                                                                       
25.04
 
 
94P143-4
Walgreens - Akron
361 East Waterloo Road
Akron
 
Ohio
 
44319
                                                                       
25.05
 
 
94P143-5
Walgreens - St. John Ground Lease
10861 US 41
 
St. John
Indiana
46373
                                                                       
28
     
6P3GL1
CHI Data Center
3300 Essex Drive
 
Richardson
Texas
75082
 
15,619,222
 
5.10000%
 
50
 
8/6/2016
 
230
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
35
     
94L0T8
Bear Creek Village Center
36004-36164 Hidden Springs Road
Wildomar
California
92595
 
14,469,392
 
5.34400%
 
118
 
4/6/2022
 
358
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
36
     
949OQS
Bradley Commons
2014-2066 North State Route 50
Bradley
Illinois
60914
 
14,330,000
 
5.39550%
 
115
 
1/6/2022
 
0
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
37
     
949YN1
Motel 6 - Anchorage
5000 A Street
 
Anchorage
Alaska
99503
 
5,186,778
 
6.39950%
 
118
 
4/6/2022
 
298
 
0.00000%
 
0.07000%
 
GSMC
Group A
                                   
38
     
949YM3
Comfort Inn Ship Creek - Anchorage
111 Ship Creek Avenue
Anchorage
Alaska
99501
 
4,388,812
 
6.39950%
 
118
 
4/6/2022
 
298
 
0.00000%
 
0.07000%
 
GSMC
Group A
                                   
39
     
946SR5
Microtel Inn and Suites - Anchorage
5205 Northwood Drive
Anchorage
Alaska
99517
 
4,388,812
 
6.39950%
 
118
 
4/6/2022
 
298
 
0.00000%
 
0.07000%
 
GSMC
Group A
                                   
41
     
948DY2
10 United Nations Plaza
10 United Nations Plaza
San Francisco
California
94102
 
13,100,000
 
5.85050%
 
55
 
1/6/2017
 
360
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
42
     
948DX4
DoubleTree Charlottesville
990 Hilton Heights Road
Charlottesville
Virginia
22901
 
12,767,168
 
6.35000%
 
58
 
4/6/2017
 
298
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
45
     
94LWW6
Arrowhead Promenade
5990 West Behrend Drive
Glendale
Arizona
85308
 
12,374,108
 
5.39500%
 
118
 
4/6/2022
 
358
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
46
     
6P5CL0
Sheraton Hotel Louisville Riverside
700 West Riverside Drive
Jeffersonville
Indiana
47130
 
12,118,560
 
6.24150%
 
55
 
1/6/2017
 
295
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
48
     
94GBW0
Holiday Inn - Grand Rapids
310 Pearl Street Northwest
Grand Rapids
Michigan
49504
 
11,485,116
 
5.92850%
 
119
 
5/6/2022
 
299
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
52
     
94P1H4
1414 & 1418 K Street
1414 & 1418 K Street
Sacramento
California
95814
 
10,573,997
 
5.77000%
 
108
 
6/6/2021
 
349
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
53
     
94H6Y0
Heritage Plaza
 
720-840 West Army Trail Road
Carol Stream
Illinois
60188
 
10,559,676
 
5.35200%
 
118
 
4/6/2022
 
359
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
54
     
94L0U5
State Street Market
6260-6380 East State Street
Rockford
Illinois
61108
 
10,427,468
 
5.24400%
 
118
 
4/6/2022
 
358
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
57
     
947PE5
Plantation Point
1241 38th Avenue
 
Myrtle Beach
South Carolina
29577
 
8,956,482
 
5.86000%
 
115
 
1/6/2022
 
355
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
58
     
94P135
Storage By George and Napa Valley Wine Storage     
1135 and 1145 Golden Gate Drive
Napa
 
California
94558
 
8,663,375
 
6.39600%
 
106
 
4/6/2021
 
310
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   
61
     
949EL7
Jacksonville Self Storage Portfolio
               
7,295,648
 
5.62900%
 
115
 
1/6/2022
 
295
 
0.05000%
 
0.05000%
 
GSMC
NAP
                                   
61.01
 
 
949EL7-1
Dunn Avenue Self Storage
2188 Dunn Avenue
Jacksonville
Florida
32218
                                                                       
61.02
 
 
    949EL7-2    
Argyle Forest Self Storage
6648 Youngerman Circle
Jacksonville
Florida
32244
                                                                       
63
     
946EG4
Arvada Ridge Retail
5091, 5095, 5111, 5131 Kipling Street
Wheat Ridge
Colorado
80033
 
7,164,362
 
5.75000%
 
115
 
1/6/2022
 
355
 
0.00000%
 
0.07000%
 
GSMC
NAP
                                   

 
1
 
The Mortgaged Property is comprised of multiple buildings located at the
following addresses in Leetsdale, Pennsylvania:  700, 800 Brickworks Drive; 33,
55, 60, 70, 80, 100, 111, 150, 180, 200, 300 Leetsdale Industrial Park Drive;
400, 401, 450 Riverport Drive; 601, 900 Riverside Place; 205 Washington Street;
501, 503, 520, 555 West Park Drive.


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior portion of a whole mortgage loan evidenced by a senior
note.  At the time of the sale, transfer and assignment to Depositor, no
Mortgage Note or Mortgage was subject to any assignment (other than assignments
to the Seller), participation or pledge, and the Seller had good title to, and
was the sole owner of, each Mortgage Loan free and clear of any and all liens,
charges, pledges, encumbrances, participations, any other ownership interests
on, in or to such Mortgage Loan other than any servicing rights appointment or
similar agreement and rights of the holder of a related Companion Loan pursuant
to a Co-Lender Agreement.  Seller has full right and authority to sell, assign
and transfer each Mortgage Loan, and the assignment to Depositor constitutes a
legal, valid and binding assignment of such Mortgage Loan free and clear of any
and all liens, pledges, charges or security interests of any nature encumbering
such Mortgage Loan other than the rights of the holder of a related Companion
Loan pursuant to a Co-Lender Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable

 
 
2

--------------------------------------------------------------------------------

 
 
 
jurisdiction (or, if such policy is yet to be issued, by a pro forma policy, a
preliminary title policy with escrow instructions or a “marked up” commitment,
in each case binding on the title insurer) (the “Title Policy”) in the original
principal amount of such Mortgage Loan (or with respect to a Mortgage Loan
secured by multiple properties, an amount equal to at least the allocated loan
amount with respect to the Title Policy for each such property) after all
advances of principal (including any advances held in escrow or reserves), that
insures for the benefit of the owner of the indebtedness secured by the
Mortgage, the first priority lien of the Mortgage, which lien is subject only to
(a) the lien of current real property taxes, water charges, sewer rents and
assessments due and payable but not yet delinquent; (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy; (d) other matters to which like properties are commonly subject; (e) the
rights of tenants (as tenants only) under leases (including subleases)
pertaining to the related Mortgaged Property and condominium declarations;
(f) if the related Mortgage Loan constitutes a Cross-Collateralized Mortgage
Loan, the lien of the Mortgage for another Mortgage Loan contained in the same
Cross-Collateralized Group; and (g) if the related Mortgage Loan is part of a
Whole Loan, the rights of the holder of the related Companion Loan pursuant to a
Co-Lender Agreement; provided that none of which items (a) through (g),
individually or in the aggregate, materially and adversely interferes with the
value or current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or the Mortgagor’s ability to pay its obligations when
they become due (collectively, the “Permitted Encumbrances”).  Except as
contemplated by clause (f) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage.  Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Seller
thereunder and no claims have been paid thereunder. Neither the Seller, nor to
the Seller’s knowledge, any other holder of the Mortgage Loan, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit C, the Seller has no knowledge of
any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights

 
 
3

--------------------------------------------------------------------------------

 
 
 
and to perform certain obligations of the lessor under such lease or leases,
including the right to operate the related leased property, except as the
enforcement thereof may be limited by the Standard Qualifications.  The related
Mortgage or related Assignment of Leases, subject to applicable law, provides
that, upon an event of default under the Mortgage Loan, a receiver is permitted
to be appointed for the collection of rents or for the related Mortgagee to
enter into possession to collect the rents or for rents to be paid directly to
the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been paid, or an escrow of funds
has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon.  For purposes

 
 
4

--------------------------------------------------------------------------------

 
 
 
of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Service (collectively the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mortgage Loan and (2)
the

 
 
5

--------------------------------------------------------------------------------

 
 
full insurable value on a replacement cost basis of the improvements, furniture,
furnishings, fixtures and equipment owned by the Mortgagor and included in the
Mortgaged Property (with no deduction for physical depreciation), but, in any
event, not less than the amount necessary or containing such endorsements as are
necessary to avoid the operation of any coinsurance provisions with respect to
the related Mortgaged Property.
 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Service in an amount not less than 100% of
the SEL.
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged
 
 
6

--------------------------------------------------------------------------------

 
 
Property, with respect to all property losses in excess of 5% of the then
outstanding principal amount of the related Mortgage Loan, the Mortgagee (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the payment of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.  No improvements
encroach upon any easements except

 
 
7

--------------------------------------------------------------------------------

 
 
for encroachments the removal of which would not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements obtained with respect to the Title Policy.
 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the Anticipated
Repayment Date) or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or

 
 
8

--------------------------------------------------------------------------------

 
 
the failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Trust.
 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, the improvements located on or
forming part of each Mortgaged Property securing a Mortgage Loan as of the date
of origination of such Mortgage Loan (or related Whole Loan, as applicable) and
as of the Cut-Off Date, there are no material violations of applicable zoning
ordinances, building codes and land laws (collectively “Zoning Regulations”)
other than those which (i) are insured by the Title Policy or a law and
ordinance insurance policy or (ii) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property.  The
terms of the Loan Documents require the Mortgagor to comply in all material
respects with all applicable governmental regulations, zoning and building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for

 
 
9

--------------------------------------------------------------------------------

 
 
recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan, (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property.
 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof.  With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Mortgage Loans originated after December 6, 2010, if the fair market value of
the real property constituting such Mortgaged Property after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan outstanding
after the release, the Mortgagor is required to make a payment of principal in
an amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property
 
 
10

--------------------------------------------------------------------------------

 
 
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan.
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Mortgagor are in the form of an annual combined balance sheet
of the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
 
11

--------------------------------------------------------------------------------

 
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any

 
 
12

--------------------------------------------------------------------------------

 
 
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.
 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Loan, the entire
principal balance outstanding on the Anticipated Repayment Date, and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (i) 110% of the allocated
loan amount for the real property to be released and (ii) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if rating confirmation is a specific condition precedent thereto)
and all other reasonable out-of-pocket expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in the case of
ARD loans and situations where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Agreement, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground

 
 
13

--------------------------------------------------------------------------------

 
 
lessee (who may, in certain circumstances, own the building and improvements on
the land), subject to the reversionary interest of the ground lessor as fee
owner and does not include industrial development agency (IDA) or similar leases
for purposes of conferring a tax abatement or other benefit.
 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with such Ground Lease), and in the event it is so
assigned, it is

 
 
14

--------------------------------------------------------------------------------

 
 
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;
 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with Mortgagee
upon

 
 
15

--------------------------------------------------------------------------------

 
 
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.
 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross defaulted

 
 
16

--------------------------------------------------------------------------------

 
 
with another Mortgage Loan, no Mortgage Loan has a Mortgagor that is an
affiliate of another Mortgagor.
 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action.  To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform

 
 
17

--------------------------------------------------------------------------------

 
 
Standards of Professional Appraisal Practice” as adopted by the Appraisal
Standards Board of the Appraisal Foundation.
 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
18

--------------------------------------------------------------------------------

 
 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 
 
Loan #
Mortgage Loan
  3
  Bellis Fair Mall

 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
 
Loan #
Mortgage Loan
  37
  Motel 6 – Anchorage
  38
  Comfort Inn Ship Creek – Anchorage
  39
  Microtel Inn and Suites - Anchorage

 
 
B-30-3-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
Representation
 
Mortgage Loan
 
Description of Exception
         
(4)   Mortgage Status;
Waivers and
Modifications
 
The Outlet Shoppes at Oklahoma City (No. 6)
 
Since origination of the Mortgage Loan, a partial release of Mortgage has been
recorded with respect to two vacant outparcels that were ascribed no value in
underwriting the Mortgage Loan.  The Mortgagor had the right to effectuate such
release under the loan agreement.  The release does not interfere with the
security intended to be provided by the Mortgage or the operation of the
remaining portion of the Property.
         
(5)   Lien; Valid
Assignment
 
Riverside on the James (No. 11)
 
The Mortgage Loan is secured by a first mortgage encumbering two commercial
condominium units in a larger master condominium and three fee parcels in the
underlying land that are each ground leased to the condominium association or
another third party.  Because the collateral condominium units sit on land that
is not owned by the master condominium association but rather ground leased from
the borrower, the collateral condominium units are owned in a leasehold
condominium estate.  Each ground lessee has an option to purchase the related
fee parcel at any time.  The lien of the Mortgage is subject to the condominium
declarations of record described in the title policy and to the ground leases,
including the purchase options granted thereunder, in addition to the Title
Exceptions.
         
(6)   Permitted Liens;
Title Insurance
 
Riverside on the James (No. 11)
 
The insurance of the lien of the Mortgage as a first priority lien is subject to
the same additional qualifications and limitations as are set forth opposite
Representation No. 5.
         
(6)   Permitted Liens;
Title Insurance
 
Holiday Inn – Grand Rapids (No. 48)
 
Air rights above the ground level of the parking structure have been deeded to
the City of Grand Rapids.
         
(10)      Condition of Property
 
Riverside on the James (No. 11)
 
The engineering report or property condition assessment prepared in connection
with the origination of the related Mortgage loan was obtained on January 7,
2011, more than 12 months prior to the Cut-Off Date.
         
(10)      Condition of Property
 
Walgreens III Portfolio (No. 21)
 
The engineering reports or property condition assessments prepared in connection
with the origination of the related Mortgage loan were obtained on June 2, 2011,
more than 12 months prior to the Cut-Off Date.
         
(10)      Condition of Property
 
Japan Town Center (No. 23)
 
The engineering report or property condition assessment prepared in connection
with the origination of the related Mortgage loan was obtained on April 14,
2011, more than 12 months prior to the Cut-Off Date.
         
(10)      Condition of Property
 
Walgreens II Portfolio (No. 25)
 
The engineering reports or property condition assessments prepared in connection
with the origination of the related Mortgage loan were obtained between November
4, 2010 and January 21, 2011, more than 12 months prior to the Cut-Off Date.
 
In addition, since the improvements at the St. John Ground Lease Mortgaged
Property have not yet been constructed, no engineering report or property
condition assessment has been prepared.
         
(10)      Condition of Property
 
Bradley Commons (No. 36)
 
The previous owner of the Mortgaged Property is responsible for making certain
repairs, therefore, an escrow is currently held by a title company. If within 9
months of closing (which may be extended to 12 months if completion is being
diligently pursued), Mortgagor fails to provide Mortgagee with written evidence
reasonably satisfactory to Mortgagee of the completion of the deferred
maintenance conditions, Mortgagor is obligated to deposit with Mortgagee the
amount necessary to complete the deferred maintenance conditions. If Mortgagor
fails to do so, a cash flow sweep will commence until such time as the balance
in such reserve equals the amount necessary to complete the deferred maintenance
conditions.
         
(10)      Condition of Property
 
1414 & 1418 K Street (No. 52)
 
The engineering report or property condition assessment prepared in connection
with the origination of the related Mortgage loan was obtained on April 28,
2011, more than 12 months prior to the Cut-Off Date.
         
(10)      Condition of Property
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
The engineering report or property condition assessment prepared in connection
with the origination of the related Mortgage loan was obtained on March 10,
2011, more than 12 months prior to the Cut-Off Date.

 
 
C-1

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception
         

(13)     Actions Concerning Mortgage Loan
 
Arrowhead Promenade (No. 45)
 
The related nonrecourse carveout guarantors were the sponsors of a mortgage loan
secured by Chandler Santan South, a retail center located in Chandler, AZ that
was foreclosed on in April 2010.  The plaintiff is seeking a recovery of a
deficiency judgment of approximately $4.0 million representing the difference
between the outstanding loan balance and the sales price of the property at a
foreclosure auction. This was a non-recourse loan with full recourse only under
very limited conditions, and the lender is claiming full recourse liability
based on the assertion that a lease termination constituted a prohibited
voluntary assignment, transfer, or conveyance of trust property.  The sponsor
defendants provided a motion of summary judgment highlighting that the deed of
trust contains a detailed definition of “transfer” of the trust property and
this definition specifically does not include a termination of a lease.  No
trial date has been set and discovery by the parties is just beginning.  The
sponsor defendants have filed a motion for summary judgment.
 
The related nonrecourse carveout guarantors are involved in a lawsuit over
services rendered, with a total amount requested by the plaintiff of
approximately $216,500 plus attorney’s fees.  Approximately $20,000 will be due
upon any settlement and any remaining amount would be paid only if and when the
sponsors receive cash flow from the property where the services were
rendered.  The sponsors are currently negotiating a settlement.
 
The related nonrecourse carveout guarantors are involved in a lawsuit with an
investor who believed a real estate deal they invested in was an investment
vehicle similar to an annuity with scheduled monthly payments, which deal was
made by a verbal agreement with the sponsors.  The sponsors have agreed to
settle for approximately $45,000.  A settlement agreement is in process.
         
(16)     Insurance
 
All Mortgage Loans Originated by GSCMC and GSMC
 
The Mortgage Loan documents permit insurance coverage to be provided by a
syndicate of insurers having ratings of at least “BBB+” from S&P and (if Moody’s
rates the insurer) “Baa1” from Moody’s, as long as at least 75% of the coverage
(if there are 4 or fewer members of the syndicate) or at least 60% of the
coverage (if there are 5 or more members of the syndicate) is with insurers
having ratings of at least “A” from S&P and (if Moody’s rates the insurer) “A2”
from Moody’s.
         
(16)     Insurance
 
Riverside on the James (No. 11)
 
Walgreens III Portfolio (No. 21)
 
Japan Town Center (No. 23)
 
Walgreens II Portfolio (No. 25)
 
1414 & 1418 K Street (No. 52)
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
The application of insurance proceeds is subject to requirements with respect to
leases at the Property.
         
(16)     Insurance
 
Riverside on the James (No. 11)
 
Japan Town Center (No. 23)
 
1414 & 1418 K Street (No. 52)
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
The insurance policies are required to designate the lender as Mortgagee and
loss payee or additional insured (not necessarily to include the lender’s
successors and assigns).
         
(16)     Insurance
 
Bellis Fair Mall (No. 3)
 
Business interruption/rental loss insurance covers up until the date the

 
 
C-2

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

       
property is repaired or replaced and operations are resumed (regardless of the
length of time), plus an additional three months.

The Mortgage Loan documents provide that the Mortgagee has the right to hold and
disburse proceeds in excess of 5% of the Mortgage Loan amount, not the then
outstanding principal amount of the loan.
         
(16)     Insurance
 
Leetsdale Industrial Park (No. 5)
 
Instead of covering a period of 18 months, business interruption or rental loss
insurance coverage is required to cover a period of 12 months.
 
Lender accepts the carrier providing the workers compensation and employers
liability coverage for so long as they maintain a rating of A VIII from AM
Best.  In the event the rating of such carrier is withdrawn or downgraded below
the date hereof, Borrower will promptly notify lender and replace the carrier
with a carrier meeting the rating requirements set forth in the loan agreement.
         
(16)     Insurance
 
The Outlet Shoppes at Oklahoma City (No. 6)
 
The Mortgage Loan documents permit insurance coverage to be provided by a
syndicate of insurers through which at least 75% of the coverage (if there are 4
or fewer members of the syndicate) or at least 60% of the coverage (if there are
5 or more members of the syndicate) is with insurers having such claims-paying
ability ratings (provided that the first layers of coverage are from insurers
rated at least “A” by S&P (“Api” with respect to FM Global companies) or “A2” by
Moody’s,  if Moody’ rates such insurer and is providing a rating in connection
with one or more Securitizations, and all such carriers will have claims-paying
ability ratings of not less than “BBB+”  by S&P or “Baa1” by Moody’s, if Moody’
rates such insurer and is providing a rating in connection with one or more
Securitizations).
 
In addition, coverage may be provided by FM Global companies will be acceptable
carriers with respect to insurance on the Property level, provided that such
companies maintain a minimum rating of “Api” with S&P.
         
(16)     Insurance
 
Park and Market (No. 20)
 
The Mortgage Loan documents permit insurance to be issued by one or more
insurers having a rating of at least “A” by S&P (or “Api” with respect to Auto
Owners Insurance Company) and “A2” by Moody’s, if Moody’s rates such insurer and
is rating the Certificates, or by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P (or “Api” with respect to Auto
Owners Insurance Company) and “A2” by Moody’s, if Moody’s rates such insurer and
is rating the Certificates, and all such insurers will have ratings of not less
than “BBB+” by S&P and “Baa1” by Moody’s, if Moody’s rates such insurer and is
rating the Certificates)
         
(16)     Insurance
 
Walgreens III Portfolio (No. 21)
 
With respect to each individual Property, Borrower will not be required to
maintain the insurance coverage required by the Loan Documents with respect to
such individual Property to the extent: (i) the applicable lease with Walgreens
(each, a “Walgreens Lease”) is in full force and effect, (ii) such individual
Property is 100% leased to Walgreens (or an assignee of such Walgreens Lease or
one or more subtenants of Walgreens, provided that (x) such assignment or
subleasing was either permitted under the terms of such Walgreens Lease without
the consent or approval of Borrower or was otherwise approved by the lender and
(y) Walgreens remains fully liable for the obligations and liabilities under the
Walgreens Lease notwithstanding such assignment or subleasing), (iii) no default
beyond any applicable notice and cure period has occurred and is continuing
under such Walgreens Lease, (iv) Walgreens maintains a credit rating from S&P of
at least “BBB”, (v) pursuant to the terms of the Walgreens Lease, the tenant
thereunder is obligated at its sole cost and expense (A) to maintain special
form coverage insurance covering such Property and the Improvements to the
extent of not less than 100% of the replacement value of the improvements
thereon (with no exclusion for terrorism) and public liability and property
damage insurance covering liability and property damage for death or bodily
injury in any one incident in a combined single limit of not less than
$2,000,000, and (B) to rebuild and/or repair such individual Property following
a casualty to the same

 
 
C-3

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        condition (as nearly as possible) such individual Property was in
immediately prior to such casualty, (vi) under the terms of such Walgreens
Lease, such Walgreens Lease will remain in full force and effect following a
casualty and the tenant thereunder is required to continue to pay full rent
without any abatement or offset, (vii) the tenant under such Walgreens Lease
maintains, either through a program of self-insurance or otherwise, the
insurance required to be maintained by it under the Walgreens Lease (which
insurance will in no event be less (as to coverage types and amounts) than the
insurance required to be maintained by the tenant under the Walgreens Lease on
the closing date of the Loan), and such insurance policies name the lender as an
additional insured, and (viii) Borrower will have provided to the lender,
evidence satisfactory to the lender in its reasonable discretion that the tenant
under such Walgreens Lease maintains in full force and effect the insurance
described in clause (v) above and any other insurance required to be maintained
by the tenant under such Walgreens Lease (the “Required Insurance”), which
evidence will be provided to Lender at least thirty (30) days prior to the date
any of the Required Insurance would lapse, cancel or expire (the foregoing
clauses (i) – (viii) are referred to collectively herein as the “Insurance
Exception Conditions”), except as set forth below. If, at any time and from time
to time during the term, any of the Insurance Exception Conditions are not
satisfied with respect to any individual Property, then the foregoing provisions
(the “Insurance Exception Provisions”) will not be applicable to such individual
Property, and Borrower will, upon obtaining knowledge thereof, promptly notify
the lender in writing and Borrower will, at its sole cost and expense, promptly
procure and maintain either (x) “primary” insurance coverage in the event that
the tenant under such Walgreens Lease does not provide the applicable insurance
coverage required by the Loan Documents, or (y) “excess and contingent”
insurance coverage in the event that the tenant under such Walgreens Lease does
not have the insurance coverage required under the Loan Documents, in each case,
over and above any other valid and collectible coverage then in existence, as
will be necessary to bring the insurance coverage for the applicable individual
Property into full compliance with all of the terms and conditions of the Loan
Documents.


If (i) the Insurance Exception Conditions are satisfied, (ii) the tenant under
the applicable Walgreens Lease is required to restore such Property as a result
thereof, (iii) such tenant indicates its intention to complete such required
restoration in writing to Borrower and the lender promptly (but in any event
within thirty (30) days following such casualty or condemnation) following such
casualty or condemnation, and (iv) pursuant to the terms of such Walgreens
Lease, the proceeds are to be paid to the tenant thereunder to be used by such
tenant to complete such restoration, then such tenant will be entitled to hold
and use such proceeds to complete such restoration in accordance with the terms
of the applicable Walgreens Lease.
 
If the Insurance Exception Conditions are satisfied with respect to any
individual Property, then no notice will be required to be provided to the
lender before termination of any insurance policy carried by Walgreens with
respect to such individual Property. Otherwise, each insurance policy is
required to provide that it is not terminable without 30 days prior written
notice to the lender, except for any required workers compensation and motor
vehicle liability policies.
 
The Property located in Waynesburg, PA is located in Flood Zone AE; however, the
finished floor of all improvements located thereon is higher than the flood zone
elevation level.  Walgreens’ self-insurance provides for flood insurance
irrespective of the positioning of the Waynesburg, PA property.
 
The insurance policies are required to designate the lender as mortgagee and
loss payee or additional insured (not necessarily to include the lender’s
successors and assigns).
         
(16)     Insurance
 
Walgreens II Portfolio (No. 25)
  With respect to each individual property, Mortgagor will not be required to
maintain the insurance coverage required by the Mortgage Loan documents with
respect to such individual Property to the extent: (i) the

 
 
C-4

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

 
 
 
 
applicable lease with Walgreens (each, a “Walgreens Lease”) is in full force and
effect, (ii) such individual Property is 100% leased to Walgreens (or an
assignee of such Walgreens Lease or one or more subtenants of Walgreens,
provided that (x) such assignment or subleasing was either permitted under the
terms of such Walgreens Lease without the consent or approval of Mortgagor or
was otherwise approved by the lender and (y) Walgreens remains fully liable for
the obligations and liabilities under the Walgreens Lease notwithstanding such
assignment or subleasing), (iii) no default beyond any applicable notice and
cure period has occurred and is continuing under such Walgreens Lease, (iv)
Walgreens maintains a credit rating from S&P of at least “BBB”, (v) pursuant to
the terms of the Walgreens Lease, the tenant thereunder is obligated at its sole
cost and expense (A) to maintain special form coverage insurance covering such
Property and the Improvements to the extent of not less than 100% of the
replacement value of the improvements thereon (with no exclusion for terrorism)
and public liability and property damage insurance covering liability and
property damage for death or bodily injury in any one incident in a combined
single limit of not less than $2,000,000, and (B) to rebuild and/or repair such
individual Property following a casualty to the same condition (as nearly as
possible) such individual Property was in immediately prior to such casualty,
(vi) under the terms of such Walgreens Lease, such Walgreens Lease will remain
in full force and effect following a casualty and the tenant thereunder is
required to continue to pay full rent without any abatement or offset, (vii) the
tenant under such Walgreens Lease maintains, either through a program of self
insurance or otherwise, the insurance required to be maintained by it under the
Walgreens Lease (which insurance will in no event be less (as to coverage types
and amounts) than the insurance required to be maintained by the tenant under
the Walgreens Lease on the closing date of the Mortgage Loan), and such
insurance policies name the lender as an additional insured, and (viii)
Mortgagor will have provided to the lender, evidence satisfactory to the lender
in its reasonable discretion that the tenant under such Walgreens Lease
maintains in full force and effect the insurance described in clause (v) above
and any other insurance required to be maintained by the tenant under such
Walgreens Lease (the “Required Insurance”), which evidence will be provided to
Lender at least thirty (30) days prior to the date any of the Required Insurance
would lapse, cancel or expire (the foregoing clauses (i) – (viii) are referred
to collectively herein as the “Insurance Exception Conditions”), except as set
forth below. If, at any time and from time to time during the term, any of the
Insurance Exception Conditions are not satisfied with respect to any individual
Property, then the foregoing provisions (the “Insurance Exception Provisions”)
will not be applicable to such individual Property, and Mortgagor will, upon
obtaining knowledge thereof, promptly notify the lender in writing and Mortgagor
will, at its sole cost and expense, promptly procure and maintain either (x)
“primary” insurance coverage in the event that the tenant under such Walgreens
Lease does not provide the applicable insurance coverage required by the
Mortgage Loan documents, or (y) “excess and contingent” insurance coverage in
the event that the tenant under such Walgreens Lease does not have the insurance
coverage required under the Mortgage Loan documents, in each case, over and
above any other valid and collectible coverage then in existence, as will be
necessary to bring the insurance coverage for the applicable individual Property
into full compliance with all of the terms and conditions of the Mortgage Loan
documents.
 
If (i) the Insurance Exception Conditions are satisfied, (ii) the tenant under
the applicable Walgreens Lease is required to restore such Property as a result
thereof, (iii) such tenant indicates its intention to complete such required
restoration in writing to Mortgagor and the lender promptly (but in any event
within thirty (30) days following such casualty or condemnation) following such
casualty or condemnation, and (iv) pursuant to the terms of such Walgreens
Lease, the proceeds are to be paid to the tenant thereunder to be used by such
tenant to complete such restoration, then such tenant will be entitled to hold
and use such proceeds to complete such restoration in accordance with the terms
of the applicable Walgreens Lease.


If the Insurance Exception Conditions are satisfied with respect to any

 
 
C-5

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        individual Property, then no notice will be required to be provided to
the lender before termination of any insurance policy carried by Walgreens with
respect to such individual Property. Otherwise, each insurance policy is
required to provide that it is not terminable without 30 days prior written
notice to the lender, except for any required workers compensation and motor
vehicle liability policies.


The insurance policies are required to designate the lender as Mortgagee and
loss payee or additional insured (not necessarily to include the lender’s
successors and assigns).
         
(16)     Insurance
 
CHI Data Center (No. 28)
 
The Mortgagor may rely on the insurance coverage provided by the tenant doing
business as Catholic Health Initiatives (CHI) to satisfy all or a portion of
Mortgagor’s insurance requirements so long as the requirements set forth in the
related Mortgage Loan agreement are met.
 
CHI’s property insurance coverage as evidenced on the certificate of insurance
as of the closing, including but not limited to the insurance company and
property deductible, is approved so long as CHI maintains a S&P rating of A for
its revenue bonds; and Mortgagee agrees to accept business interruption coverage
as provided by CHI even if not in compliance with the requirements set forth in
the Mortgage Loan Agreement so long as (A) the Tenant maintains a S&P rating of
A for its revenue bonds; and (B) the CHI Lease does not permit abatement of rent
as the result of a casualty.
         
(16)     Insurance
 
DoubleTree Charlottesville (No. 42)
 
The insurance policies may be issued by The Hanover Insurance Group or an
affiliate, member or subsidiary thereof, including but not limited to Citizens
Insurance Company of America and Massachusetts Bay Insurance Company, in each
case having an S&P rating of “A-” unless the rating of such issuer of the
policies is withdrawn or downgraded below “A-”, in which event Mortgagor will
promptly notify Lender and, upon Lender’s request, replace the policies issued
by such issuer with policies issued by one or more insurers having a rating of
at least “A” or “A2” by each of the Rating Agencies
         
(16)     Insurance
 
Sheraton Hotel Louisville Riverside (No. 46)
 
In addition to the general exception taken for all loans originated by GSCMC and
GSMC, the Liberty Mutual companies, including but not limited to Liberty Mutual
Fire Insurance Company and Wausau Underwriters Insurance Company, will be
acceptable insurers under Mortgagor’s Policies provided they maintain a rating
of “A-” with S&P or “A3” with Moody’s.
         
(16)     Insurance
 
Plantation Point (No. 57)
 
In addition to the general exception taken for all loans originated by GSCMC and
GSMC, Mortgagor may utilize Affiliated FM Insurance Company, which currently has
a claims paying ability rating of "Api" by S&P, as the provider of insurance,
provided, if the use of Affiliated FM Insurance Company would result in the
failure to satisfy a rating condition or the credit rating of Affiliated FM
Insurance Company falls below "Api" by S&P, Mortgagor agrees to immediately
replace Affiliated FM Insurance Company.
         
(17)     Access; Utilities; Separate Tax Lots
 
Comfort Inn Ship Creek – Anchorage (No. 38)
 
As of closing, the Mortgaged Property is not one or more separate tax
parcels.  Taxes will be due in relation to leasehold, with a defined amount to
be received from ground lessor.  The Mortgagor has filed an application to cause
the Mortgaged Property to constitute the entirety of one or more tax
lots.  Mortgagor will diligently pursue such application to completion and to
cause the Mortgaged Property to so constitute the entirety of one or more tax
lots on or prior to the date which is the earlier of December 31, 2012 or the
date such separation must be finalized prior to the issuance of tax statements
for 2013 and beyond, with evidence of such separation to be provided to
Mortgagee on or prior to such deadline.
         
(24)     Local Law Compliance
 
State Street Market (No. 54)
 
The Mortgaged Property is deficient 67 required bicycle spaces. The Mortgagor is
obligated to install appropriate number of bicycle racks within earlier to occur
of time period required by local municipality or 30 days following citation.
         
(25)     Licenses and Permits
 
Walgreens III Portfolio (No. 21)
 
The Mortgage Loan documents require Mortgagor to be qualified to do business and
remain in good standing under the laws of each jurisdiction to the extent
required for the ownership, maintenance, management and

 
 
C-6

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        operation of the Properties.          
(26)     Recourse Obligations
 
Riverside on the James (No. 11)
 
Walgreens III Portfolio (No. 21)
 
Japan Town Center (No. 23)
 
Walgreens II Portfolio (No. 25)
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
1414 & 1418 K Street (No. 52)
 
The Mortgage Loan documents include recourse for Mortgagor filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, rather than dissolution or liquidation.
         
(26)     Recourse Obligations
 
Bellis Fair Mall (No. 3)
 
Springing recourse relating to voluntary transfers of the Mortgaged Property or
equity interests in the related Mortgagor is limited in the Mortgage Loan
documents to certain major transfer events.  Borrower can transfer an immaterial
portion in violation of the loan documents without triggering springing
recourse.
         
(26)     Recourse Obligations
 
The Outlet Shoppes at Oklahoma City (No. 6)
 
Recourse for prohibited transfers of the Property or equity interests in the
Mortgagor is limited to actual damages, rather than full recourse.
         
(26)     Recourse Obligations
 
Sheraton Hotel Louisville Riverside (No. 46)
 
The Mortgage Loan is recourse to the guarantor for the Mortgagor’s “intentional
misrepresentation” rather than “willful misrepresentation”.
 
The Mortgage Loan is recourse to the guarantor for “any intentional physical
Waste with respect to the Property committed or permitted by Mortgagor,
Operating Lessee, the Sponsor or any of their respective affiliates”
         
(27)     Mortgage Releases
 
Bellis Fair Mall (No. 3)
 
The related Mortgage Loan documents allow Mortgagor to release from the lien of
the Mortgage one or more vacant non-income producing parcels or out-lots and/or
one or more expansion parcels that were acquired in accordance with the Mortgage
Loan documents after the origination of the Mortgage Loan.  Such release is
subject to the conditions set forth in the Mortgage Loan documents, including,
Mortgagor must provide reasonable evidence that the release of the parcel will
not diminish the value of the remaining property as collateral for the Mortgage
Loan.  Additionally, if the fair market value of the property after the release
is not equal to at least 80% of the principal balance together with any accrued
and unpaid interest, Mortgagor must defease such portion of the Mortgage Loan to
reach such 80% threshold.
         
(27)     Mortgage Releases
 
Riverside on the James (No. 11)
 
The collateral for the loan includes the fee interest in three (3) parcels of
land that are each subject to a separate ground lease and are referred to as the
Tower Parcel, the Residential Parcel and the Hydro Plant Parcel.  The ground
tenant’s interest in the Tower Parcel and the Residential Parcel were previously
submitted to a master condominium declaration (the “Master Condominium”).  The
collateral for the loan also includes two (2) leasehold condominiums existing
under the master condominium regime (Unit 1-0 and Unit 1-R in the Riverside on
the James Master Condominium).  Under certain circumstances (either a voluntary
contribution or as a result of the exercise of a purchase option), the fee
interest in the Tower Parcel and the Residential Parcel could be released from
the lien of the Security Instrument and submitted to the Master Condominium thus
making the leasehold condominium a more typical fee condominium.  The ground
tenant of the Hydro Plant Parcel also has a purchase option.  If exercised, the
Hydro Plant Parcel would be transferred to the ground tenant and the fee
interest in the Hydro Plant Parcel would be released.  The Mortgagor also has
the right, upon compliance with certain conditions, to submit the Hydro Plant
Parcel to the Master Condominium as “additional land”.  To the extent that any
monies are paid to the ground lessor (i.e., the Mortgagor) in connection with
any of the foregoing transfers, such funds are to be deposited into the rollover

 
 
C-7

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        reserve with the lender. No income used in the calculation of gross
revenues or value in the calculation of loan to value rations was attributed to
any of the fee interests.          
(27)     Mortgage Releases
 
Walgreens III Portfolio (No. 21)
 
Mortgagor is entitled to the release of an individual Mortgaged Property upon
the satisfaction of certain conditions set forth in the Mortgage Loan documents,
including, without limitation, that (i) Mortgagor prepay the Mortgage Loan in an
amount not less than the “Minimum Release Price” (as described below), (ii) a
person unaffiliated with Mortgagor is acquiring the property in a bona fide,
arm’s length sale, (iii) the debt service coverage ratio for the remaining
Properties after the release is not less than the greater of 1.35x and the debt
service coverage ratio immediately before the release, and (iv) the
loan-to-value ratio for the remaining Properties is not greater than the lesser
of 67.5% and the loan-to-value ratio immediately before the release. “Minimum
Release Price” means, with respect to each Property, the product of (a) one
hundred ten percent (110%); multiplied by (b) the allocated loan amount for the
property.
 
If the debt service coverage ratio and/or LTV conditions are not satisfied
Mortgagor may either (x) increase the amount of the release price or (y) post
cash or a letter of credit with the lender in an amount sufficient to satisfy
the debt service coverage ratio and/or LTV conditions so long as any applicable
legal requirements relating to any REMIC Trust (including, without limitation,
any constraints, rules and/or other regulations and/or requirements relating to
the servicing, modification and/or other similar matters with respect to the
Mortgage Loan (or any portion thereof and/or interest therein)) have been
satisfied.
 
If there is a termination of a Walgreens Lease as a result a casualty or
condemnation, the Mortgagor is required to prepay the Mortgage Loan by the
applicable allocated loan amount for the applicable individual Property and the
applicable individual Property will be released (and no yield maintenance
premium will be required), provided, that if the Mortgage Loan or any portion
thereof is included in a Securitization and, immediately following a release of
any individual Property or any portion of any Property following a casualty or
condemnation, the ratio of the unpaid principal balance of the Mortgage Loan to
the value of the remaining Properties is greater than 125%, the principal
balance of the Mortgage Loan must be paid down by Mortgagor by the greater of
(i) 110% of the allocated loan amount or (ii) the least of the following
amounts: (A) the net proceeds, (B) the fair market value of the portion of the
Property released following such casualty or condemnation at the time of the
release, or (C) an amount such that the loan-to-value ratio of the Mortgage Loan
(as so determined by Lender) does not increase after the release, unless the
Lender receives an opinion of counsel that a different application of the net
proceeds will not cause the Securitization to fail to meet applicable REMIC
Requirements or subject such Securitization to tax.
         
(27)     Mortgage Releases
 
Walgreens II Portfolio (No. 25)
 
Provided no Event of Default Exists, Mortgagor is entitled to the partial
release of an individual Property in connection with a partial defeasance of
110% of the allocated loan amount for such individual property if certain
conditions are satisfied, including that (i) the debt service coverage ratio,
for the remaining Properties is not less than the greater of: (A) 1.19:1.00; and
(B) the debt service coverage ratio which existed as of the date immediately
preceding the release; and (ii) the loan to value ratio for the remaining
Properties is no greater than the lesser of: (A) 76.2%; and (B) the loan to
value ratio which existed as of the date immediately preceding the release.  If
the Debt Service Coverage Ratio and/or LTV conditions are not satisfied
Mortgagor may either (x) increase the amount of the partial defeasance or (y)
post cash or a letter of credit with the lender in an amount sufficient to
satisfy the debt service coverage ratio and/or LTV conditions so long as any
applicable legal requirements relating to any REMIC Trust (including, without
limitation, any constraints, rules and/or other regulations and/or requirements
relating to the servicing, modification and/or other similar matters with
respect to the Mortgage Loan (or any portion thereof and/or interest therein))
have been satisfied.


If there is a termination of a Walgreens Lease as a result a casualty or
condemnation, the Mortgagor is required to prepay the Mortgage Loan by

 
 
C-8

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        the applicable allocated loan amount for the applicable individual
Property and the applicable individual Property will be released, provided, that
if the Mortgage Loan or any portion thereof is included in a Securitization and,
immediately following a release of any individual Property or any portion of any
Property following a casualty or condemnation, the ratio of the unpaid principal
balance of the Mortgage Loan to the value of the remaining Properties is greater
than 125%, the principal balance of the Mortgage Loan must be paid down by
Mortgagor by the greater of (i) 110% of the allocated loan amount or (ii) the
least of the following amounts: (A) the net proceeds, (B) the fair market value
of the portion of the Property released following such casualty or condemnation
at the time of the release, or (C) an amount such that the loan-to-value ratio
of the Mortgage Loan (as so determined by Lender) does not increase after the
release, unless the Lender receives an opinion of counsel that a different
application of the net proceeds will not cause the Securitization to fail to
meet applicable REMIC Requirements or subject such Securitization to tax.      
   
(27)     Mortgage Releases
 
1414 & 1418 K Street (No. 52)
 
The Mortgage Loan documents do not contain an express provision as described in
the second paragraph of this representation, however, it is a condition to the
release of condemnation awards to the Mortgagor or for the restoration of the
Property that the loan to value ratio, after giving effect to the restoration,
be not more than 75%, and, if and to the extent that restoration proceeds are
not required to be made available to Mortgagor to be used for restoration, the
lender is entitled to apply the proceeds to the full or partial payment or
prepayment of the loan.
         
(28)     Financial Reporting and Rent Rolls
 
Walgreens II Portfolio (No. 25)

Walgreens III Portfolio (No. 21)
 
Financial statements are required to be prepared for all Properties on a
combined basis and each Property individually; the requirements are not
characterized according to number of borrowing entities.  Combined statements of
members’ capital and cash flow are not required.
         
(29)     Acts of Terrorism Exclusion
 
Walgreens III Portfolio (No. 21)
 
With respect to each individual Property, Borrower will not be required to
maintain the insurance coverage required by the Loan Documents with respect to
such individual Property to the extent: (i) the applicable lease with Walgreens
(each, a “Walgreens Lease”) is in full force and effect, (ii) such individual
Property is 100% leased to Walgreens (or an assignee of such Walgreens Lease or
one or more subtenants of Walgreens, provided that (x) such assignment or
subleasing was either permitted under the terms of such Walgreens Lease without
the consent or approval of Borrower or was otherwise approved by the lender and
(y) Walgreens remains fully liable for the obligations and liabilities under the
Walgreens Lease notwithstanding such assignment or subleasing), (iii) no default
beyond any applicable notice and cure period has occurred and is continuing
under such Walgreens Lease, (iv) Walgreens maintains a credit rating from S&P of
at least “BBB”, (v) pursuant to the terms of the Walgreens Lease, the tenant
thereunder is obligated at its sole cost and expense (A) to maintain special
form coverage insurance covering such Property and the Improvements to the
extent of not less than 100% of the replacement value of the improvements
thereon (with no exclusion for terrorism) and public liability and property
damage insurance covering liability and property damage for death or bodily
injury in any one incident in a combined single limit of not less than
$2,000,000, and (B) to rebuild and/or repair such individual Property following
a casualty to the same condition (as nearly as possible) such individual
Property was in immediately prior to such casualty, (vi) under the terms of such
Walgreens Lease, such Walgreens Lease will remain in full force and effect
following a casualty and the tenant thereunder is required to continue to pay
full rent without any abatement or offset, (vii) the tenant under such Walgreens
Lease maintains, either through a program of self-insurance or otherwise, the
insurance required to be maintained by it under the Walgreens Lease (which
insurance will in no event be less (as to coverage types and amounts) than the
insurance required to be maintained by the tenant under the Walgreens Lease on
the closing date of the Loan), and such insurance policies name the lender as an
additional insured, and (viii) Borrower will have provided to the lender,
evidence satisfactory to the lender in its reasonable discretion that the tenant
under such Walgreens Lease maintains in full force and effect the insurance
described in clause (v) above and any other insurance required to be maintained
by the tenant

 
 
C-9

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        under such Walgreens Lease (the “Required Insurance”), which evidence
will be provided to Lender at least thirty (30) days prior to the date any of
the Required Insurance would lapse, cancel or expire (the foregoing clauses (i)
– (viii) are referred to collectively herein as the “Insurance Exception
Conditions”), except as set forth below. If, at any time and from time to time
during the term, any of the Insurance Exception Conditions are not satisfied
with respect to any individual Property, then the foregoing provisions (the
“Insurance Exception Provisions”) will not be applicable to such individual
Property, and Borrower will, upon obtaining knowledge thereof, promptly notify
the lender in writing and Borrower will, at its sole cost and expense, promptly
procure and maintain either (x) “primary” insurance coverage in the event that
the tenant under such Walgreens Lease does not provide the applicable insurance
coverage required by the Loan Documents, or (y) “excess and contingent”
insurance coverage in the event that the tenant under such Walgreens Lease does
not have the insurance coverage required under the Loan Documents, in each case,
over and above any other valid and collectible coverage then in existence, as
will be necessary to bring the insurance coverage for the applicable individual
Property into full compliance with all of the terms and conditions of the Loan
Documents.

If (i) the Insurance Exception Conditions are satisfied, (ii) the tenant under
the applicable Walgreens Lease is required to restore such Property as a result
thereof, (iii) such tenant indicates its intention to complete such required
restoration in writing to Borrower and the lender promptly (but in any event
within thirty (30) days following such casualty or condemnation) following such
casualty or condemnation, and (iv) pursuant to the terms of such Walgreens
Lease, the proceeds are to be paid to the tenant thereunder to be used by such
tenant to complete such restoration, then such tenant will be entitled to hold
and use such proceeds to complete such restoration in accordance with the terms
of the applicable Walgreens Lease.


If the Insurance Exception Conditions are satisfied with respect to any
individual Property, then no notice will be required to be provided to the
lender before termination of any insurance policy carried by Walgreens with
respect to such individual Property. Otherwise, each insurance policy is
required to provide that it is not terminable without 30 days prior written
notice to the lender, except for any required workers compensation and motor
vehicle liability policies.
 
The Property located in Waynesburg, PA is located in Flood Zone AE; however, the
finished floor of all improvements located thereon is higher than the flood zone
elevation level.  Walgreens’ self-insurance provides for flood insurance
irrespective of the positioning of the Waynesburg, PA property.
 
The insurance policies are required to designate the lender as mortgagee and
loss payee or additional insured (not necessarily to include the lender’s
successors and assigns).
         
(29)     Acts of Terrorism Exclusion
 
Walgreens II Portfolio (No. 25)
 
With respect to each individual Property, Mortgagor will not be required to
maintain the insurance coverage required by the Mortgage Loan documents with
respect to such individual Property to the extent: (i) the applicable lease with
Walgreens (each, a “Walgreens Lease”) is in full force and effect, (ii) such
individual Property is 100% leased to Walgreens (or an assignee of such
Walgreens Lease or one or more subtenants of Walgreens, provided that (x) such
assignment or subleasing was either permitted under the terms of such Walgreens
Lease without the consent or approval of Mortgagor or was otherwise approved by
the lender and (y) Walgreens remains fully liable for the obligations and
liabilities under the Walgreens Lease notwithstanding such assignment or
subleasing), (iii) no default beyond any applicable notice and cure period has
occurred and is continuing under such Walgreens Lease, (iv) Walgreens maintains
a credit rating from S&P of at least “BBB”, (v) pursuant to the terms of the
Walgreens Lease, the tenant thereunder is obligated at its sole cost and expense
(A) to maintain special form coverage insurance covering such Property and the
Improvements to the extent of not less than 100% of the replacement value of the
improvements thereon (with no exclusion for

 
 
C-10

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        terrorism) and public liability and property damage insurance covering
liability and property damage for death or bodily injury in any one incident in
a combined single limit of not less than $2,000,000, and (B) to rebuild and/or
repair such individual Property following a casualty to the same condition (as
nearly as possible) such individual Property was in immediately prior to such
casualty, (vi) under the terms of such Walgreens Lease, such Walgreens Lease
will remain in full force and effect following a casualty and the tenant
thereunder is required to continue to pay full rent without any abatement or
offset, (vii) the tenant under such Walgreens Lease maintains, either through a
program of self-insurance or otherwise, the insurance required to be maintained
by it under the Walgreens Lease (which insurance will in no event be less (as to
coverage types and amounts) than the insurance required to be maintained by the
tenant under the Walgreens Lease on the closing date of the Mortgage Loan), and
such insurance policies name the lender as an additional insured, and (viii)
Mortgagor will have provided to the lender, evidence satisfactory to the lender
in its reasonable discretion that the tenant under such Walgreens Lease
maintains in full force and effect the insurance described in clause (v) above
and any other insurance required to be maintained by the tenant under such
Walgreens Lease (the “Required Insurance”), which evidence will be provided to
Lender at least thirty (30) days prior to the date any of the Required Insurance
would lapse, cancel or expire (the foregoing clauses (i) – (viii) are referred
to collectively herein as the “Insurance Exception Conditions”), except as set
forth below. If, at any time and from time to time during the term, any of the
Insurance Exception Conditions are not satisfied with respect to any individual
Property, then the foregoing provisions (the “Insurance Exception Provisions”)
will not be applicable to such individual Property, and Mortgagor will, upon
obtaining knowledge thereof, promptly notify the lender in writing and Mortgagor
will, at its sole cost and expense, promptly procure and maintain either (x)
“primary” insurance coverage in the event that the tenant under such Walgreens
Lease does not provide the applicable insurance coverage required by the
Mortgage Loan documents, or (y) “excess and contingent” insurance coverage in
the event that the tenant under such Walgreens Lease does not have the insurance
coverage required under the Mortgage Loan documents, in each case, over and
above any other valid and collectible coverage then in existence, as will be
necessary to bring the insurance coverage for the applicable individual Property
into full compliance with all of the terms and conditions of the Mortgage Loan
documents.


If (i) the Insurance Exception Conditions are satisfied, (ii) the tenant under
the applicable Walgreens Lease is required to restore such Property as a result
thereof, (iii) such tenant indicates its intention to complete such required
restoration in writing to Mortgagor and the lender promptly (but in any event
within thirty (30) days following such casualty or condemnation) following such
casualty or condemnation, and (iv) pursuant to the terms of such Walgreens
Lease, the proceeds are to be paid to the tenant thereunder to be used by such
tenant to complete such restoration, then such tenant will be entitled to hold
and use such proceeds to complete such restoration in accordance with the terms
of the applicable Walgreens Lease.
 
If the Insurance Exception Conditions are satisfied with respect to any
individual Property, then no notice will be required to be provided to the
lender before termination of any insurance policy carried by Walgreens with
respect to such individual Property. Otherwise, each insurance policy is
required to provide that it is not terminable without 30 days prior written
notice to the lender, except for any required workers compensation and motor
vehicle liability policies.

The insurance policies are required to designate the lender as Mortgagee and
loss payee or additional insured (not necessarily to include the lender’s
successors and assigns).
         
(30)     Due on Sale or Encumbrance
 
Bellis Fair Mall (No. 3)
 
The Outlet Shoppes at Oklahoma City (No. 6)
 
Mortgagor is required to reimburse Lender for its reasonable out-of-pocket costs
and expenses incurred in connection with any such transfer; but there is no
express requirement to pay Rating Agency fees on connection therewith.

 
 
C-11

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

         
(30)     Due on Sale or Encumbrance
 
Riverside on the James (No. 11)
 
Walgreens III Portfolio (No. 21)
 
Japan Town Center (No. 23)
 
Walgreens II Portfolio (No. 25)
 
1414 & 1418 K Street (No. 52)
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
The Mortgage Loan documents provide that the Mortgagor is required to pay all
reasonable out-of-pocket expenses of the lender incurred with respect to any
transfer or encumbrance for which the Mortgagor is required to obtain the
consent or approval of the lender (including rating agency fees that are
incurred in connection with the review and consent to any such transfer or
encumbrance).
         
(30)     Due on Sale or Encumbrance
 
Bear Creek Village Center (No. 35)
 
Bradley Commons (No. 36)
 
Heritage Plaza (No. 53)
 
State Street Market (No. 54)
 
Various transfers of greater than 50% direct and indirect interests in Mortgagor
are permitted along with certain transfers of the Mortgaged Property as outlined
in the Mortgage Loan documents.
         
(30)     Due on Sale or Encumbrance
 
Riverside on the James (No. 11)
 
In general, transfers are permitted without the consent of the lender provided
that: (i) AREP Riverside Manager LLC, a Delaware limited liability company (the
“Non-Member Manager”), will continue to be the non-member manager of the sole
member of Mortgagor (the “Principal”), (ii) Reus Riverside Inc., a Delaware
corporation (the “Independencia Member”) will continue to own at least 90% of
Principal, (iii) Independencia Holdings LLC, a Florida limited liability company
(the “Independencia Manager”) continues to Control the Independencia Member,
(iv) no Person not currently owning, directly or indirectly, more than 49% of
the direct ownership interests in any Restricted Party acquires more than 49% of
the direct ownership interests in such Restricted Party as a result of such
Transfer, (v) the related guarantor continues to directly or indirectly Control
Non-Member Manager and retain not less than 51% of Non-Member Manager and the
related guarantor retains at least a 2% indirect ownership interest in
Mortgagor, (vi) Fernando Sanchez and Claudio Zichy continue to directly or
indirectly Control the Independencia Member and the Independencia Manager, and
(vii) such transfer does not result in a change of Control of Mortgagor.
 
In addition, transfers of (i) all of any portion of the direct interests in
Principal by Independencia Member to AREP Riverside Investor LLC, a Delaware
limited liability company (“AREP Investor”) (the current 10% direct owner of
Principal), and (ii) all of any portion of the direct interests in Principal by
AREP Investor to Independencia Member are permitted, in each case, without
consent of the lender, subject to the satisfaction of certain conditions set
forth in the loan documents.
         
(30)     Due on Sale or Encumbrance
 
Walgreens III Portfolio (No. 21)
 
The following transfers relating to the related guarantor are permitted without
consent of the lender (i) the reconstitution or conversion of the related
guarantor into a different entity, provided that (A) any such reconstitution or
conversion is performed in compliance with all applicable Legal Requirements and
does not result in the dissolution, termination or winding up of The related
guarantor, (B) the net worth of the related guarantor following such
reconstitution or conversion will equal or exceed the $15,000,000, and (C) no
change of control of Mortgagor or the related guarantor occurs as a result of
such reconstitution or conversion; and (ii) the merger of the related guarantor
with one or more specified Persons or a Person satisfying specific criteria
identified in the Mortgage Loan documents, provided that (A) any such merger is
in compliance with Legal Requirements and does not result in the dissolution,
termination or winding up of The related guarantor, (B) the net worth of the
related guarantor or

 
 
C-12

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        the surviving entity, as applicable, following such merger will equal or
exceed the $15,000,000, and (C) the related guarantor or the surviving entity,
as applicable, and Mortgagor executes and delivers to Lender such documents as
may be reasonably required by and in form and substance acceptable to Lender,
including, without limitation, a reaffirmation of The related guarantor’s
obligations and liabilities under the Mortgage Loan documents executed and
delivered by the related guarantor if the related guarantor is the surviving
entity of such merger, or a new Guaranty and a new Environmental Indemnity each
executed by the surviving entity.          
(30)     Due on Sale or Encumbrance
 
Walgreens II Portfolio (No. 25)
 
The following transfers relating to the related guarantor are permitted without
consent of the lender (i) transfers of non-managing member interests in The
related guarantor, provided, that (A) the related guarantor remains the sole
member of each Mortgagor, owning no less than one hundred percent (100%) of the
direct equity interests in each Mortgagor, (B) no Person not currently owning,
directly or indirectly, more than 49% of the beneficial ownership interests in
the related guarantor acquires more than 49% of the beneficial direct or
indirect ownership interest in The related guarantor, and (C) the transfer does
not result in a change of control of Mortgagor or The related guarantor; (ii)
the reconstitution or conversion of the related guarantor into a different
entity, provided that (A) any such reconstitution or conversion is performed in
compliance with all applicable Legal Requirements and does not result in the
dissolution, termination or winding up of The related guarantor, (B) the net
worth of the related guarantor following such reconstitution or conversion will
equal or exceed the $20,000,000, and (C) no change of control of Mortgagor or
the related guarantor occurs as a result of such reconstitution or conversion;
and (iii) the merger of the related guarantor with one or more specified Persons
or a Person satisfying specific criteria identified in the Mortgage Loan
documents, provided that (A) any such merger is in compliance with Legal
Requirements and does not result in the dissolution, termination or winding up
of The related guarantor, (B) the net worth of the related guarantor or the
surviving entity, as applicable, following such merger will equal or exceed the
$20,000,000, and (C) the related guarantor or the surviving entity, as
applicable, and Mortgagor executes and delivers to Lender such documents as may
be reasonably required by and in form and substance acceptable to Lender,
including, without limitation, a reaffirmation of The related guarantor’s
obligations and liabilities under the Mortgage Loan documents executed and
delivered by the related guarantor if the related guarantor is the surviving
entity of such merger, or a new Guaranty and a new Environmental Indemnity each
executed by the surviving entity.
         
(30)     Due on Sale or Encumbrance
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
A change of control excludes the death of one of the related guarantors while
the other related guarantor is still living so long as the surviving guarantor
is actually managing the operation of Mortgagor and the Property or has
appointed a replacement property manager acceptable to the lender in all
respects and if a securitization has occurred, Mortgagor has delivered a rating
agency confirmation to the effect that the change in property management will
not result in a downgrade, withdrawal or qualification of the respective ratings
in effect immediately prior to such change in property management.
         
(30)     Due on Sale or Encumbrance
 
10 United Nations Plaza (No. 41)
 
100% of the membership interests in Mortgagor may be conveyed to a newly formed,
multiple asset entity (the "Fund Member") and the ownership interest in Fund
Member may subsequently be syndicated or otherwise transferred, provided
Mortgagor satisfies the condition precedent outlined in the Mortgage Loan
documents which include the existing guarantor/indemnitor affirming its
obligations as guarantor and indemnitor and either (1) the existing sponsor (or
an entity controlled by sponsor) maintaining management control of Mortgagor and
Acron Zurich (or an entity controlled by Acron Zurich) has and maintains
management control of the Fund Member or (2) to the extent the existing sponsor
(or an entity controlled by sponsor) no longer has management control of
Mortgagor or Acron Zurich (or an entity controlled by Acron Zurich) no longer
has management control of Fund Member, the following additional condition
precedents must be satisfied: (i) Mortgagor will have paid to Mortgagee a
transfer fee in an amount equal to 1.0% of the principal indebtedness at the
time of such change, (ii) a qualified equityholder will assume

 
 
C-13

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

        management control of Mortgagor or Fund Member, as appropriate, and
(iii) upon any change in management control of Mortgagor, a party satisfactory
to Mortgagee in its sole discretion will assume all obligations, liabilities,
guarantees and indemnities of the existing guarantor and any other guarantor
under the Mortgage Loan documents pursuant to documentation satisfactory to
Mortgagee.          
(31)     Single-Purpose Entity
 
Arvada Ridge Retail (No. 63)
 
Mortgagor may be responsible for a pro rata portion of certain expenses owed in
relation to Lot 2-B (which the mortgagor does not own) pursuant to the terms of
that certain Declaration of Covenants, Conditions and Restrictions by and
between Mortgagor and Arvada Ridge Lot 2-B, LLC dated on December 15, 2011 and
recorded on December 16, 2011 at Reception No. 201114447, County of Jefferson,
State of Colorado.
         
(32)     Defeasance
 
Riverside on the James (No. 11)
 
Japan Town Center (No. 23)
 
1414 & 1418 K Street (No. 52)
 
Storage By George and Napa Valley Wine Storage (No. 58)
 
Defeasance permitted upon the earlier of (i) March 29, 2014, and (ii) the third
anniversary of the loan closing date.
         
(34)     Ground Leases
 
Motel 6 – Anchorage (No. 37)
 
If Mortgagee or any other party succeeds to the interest of lessee under the
Ground Lease as a result of foreclosure proceedings, the granting of a deed in
lieu of foreclosure or the exercise of other remedies permitted under the terms
of the security instrument, or as a nominee or designee of Mortgagee, such party
and any transferee of such party, and any transferee of Mortgagee or such other
party, will become a substituted tenant under the Lease without necessity of any
consent of, approval by or notification to Landlord, provided such successor
tenant has or is controlled by a party which has a net worth equal to or greater
than Two Million Five Hundred Thousand and no/100 Dollars ($2,500,000.00) and
either (i) possesses comparable experience to lessee in operating and managing
hotels similar to that which exists on the Mortgaged Property; or (ii) hires a
third party manager to manage the hotel who has comparable experience to lessee
in operating and managing hotels similar to that which exists on the Mortgaged
Property.
         
(34)     Ground Leases
 
Comfort Inn Ship Creek – Anchorage (No. 38)
 
Because the lessor (i.e., Alaska Railroad Corporation) is a public entity, there
are statutory restrictions which require the entering of any executory contract
(including a new ground lease) to be subject to the approval of the lessor’s
board of directors. Therefore, the lessor cannot grant an absolute right to
enter a new lease with Mortgagee upon termination of the Ground Lease for any
reason. Lessor has agreed to allow Mortgagee the ability to request a new lease
if the existing Ground Lease terminates for any reason, provided the approval of
any new lease will be subject to board approval and the applicable statutory
requirements. Lessor has granted appropriate notice and cure rights to Mortgagee
to undertake a cure of any monetary or non-monetary defaults which are
susceptible of being cured and has agreed to otherwise waive any non-curable
defaults (including bankruptcy, assignment for the benefit of creditors or
rejection of the Ground Lease by Mortgagor, as lessee).
         
(39)     Organization of Mortgagor
 
Walgreens III Portfolio (No. 21)
 
Walgreens II Portfolio (No. 25)
 
Bear Creek Village Center (No. 35)
 
Bradley Commons (No. 36)
 
Heritage Plaza (No. 53)
 
The Mortgagors under these Mortgage Loans are affiliated.

 
 
C-14

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
 
Description of Exception

             
State Street Market (No. 54)
             
(40)     Environmental Conditions
 
Walgreens III Portfolio (No. 21)
 
The individual Property located in Gallup, New Mexico was formerly used as a gas
station and had four gasoline USTs and one used oil AST on-site, none of which
remain on site.  The most recent sampling data as of loan origination found the
presence methyl tertiary butyl either above the regulatory standard but all
other chemicals of concern below applicable limits.  The seller of this Property
to Mortgagor is the responsible party on file with the State of New Mexico and
will remain so such that responsibility will not pass to Mortgagor.  There are
seven existing monitoring wells on site.
 
Mortgagor obtained and is required to maintain an environmental insurance policy
specifically identifying and covering the environmental conditions identified in
the environmental reports relating to this Property insuring Seller and its
successors and assigns.  The policy is paid in full with a term of not less than
10 years after the date of origination.  If on or prior to June 1, 2019,
Mortgagor has not delivered evidence of (i) the receipt of an unconditional no
further action letter from the New Mexico Environment Department or (ii)
acceptance of the site into the New Mexico Environment Department’s Corrective
Action Fund, then the policy will be extended to a date no sooner than two (2)
years beyond the maturity date of the loan.
 
The insurer is not required to pay any amount in excess of $2,000,000 in
connection with any individual claim or in the aggregate and coverage is subject
to a self-insurance retention of $25,000.
         
(40)     Environmental Conditions
 
Walgreens II Portfolio (No. 25)
 
Seller’s environmental consultants determined that there was possible
environmental contamination at the individual Property located in Oxford, North
Carolina (the “Oxford Property”) due to past operations at the Oxford Property.
Mortgagor obtained and is required to maintain for the term of the Mortgage Loan
(or until the Oxford Property is released in accordance with the terms of the
Mortgage Loan documents), that certain Premises Environmental Liability Policy
(Policy #: PEL 1849677 00) in an amount equal to $2,000,000 issued by Great
American Insurance Group (the “Oxford Environmental Policy”) with respect to the
Oxford Property, and Mortgagor is required to comply with all of the terms and
conditions of the Oxford Environmental Policy. The Oxford Environmental Policy
expires on March 6, 2021. Seller (and any successor holder of the Security
Instrument) has been named as an additional insured on the Oxford Environmental
Policy.
         
(40)     Environmental Conditions
 
Holiday Inn – Grand Rapids (No. 48)
 
Phase II reports found contamination related to historical uses of the Mortgaged
Property (brass foundry, clock and mantel company and industrial store).
Mortgagor is required to report contamination to Michigan Department of
Environmental Quality (MDEQ) who will determine monitoring/remediation
requirements (if any). $250,000 was escrowed at closing to mitigate potential
remediation costs.  Once MDEQ determines monitoring/remediation requirements the
escrow will be adjusted to 110% of the costs of such requirements. If the
required amount is greater than $250,000, Mortgagor will deposit the deficiency
within 10 business days of receipt of an approved estimate or a cash flow sweep
will be triggered until such time that the escrowed amount is equal to 110% of
the costs of such MDEQ requirements.
         
(41)     Appraisal
 
CHI Data Center (No. 28)
 
The appraisal related to the Mortgaged Property has an “as-is” value date of May
20, 2011, more than 12 months prior to the Closing Date.


 
C-15

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 

  [                              ] (“Seller”) hereby certifies as follows:

 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of June 1, 2012
(the “Agreement”), between GS Mortgage Securities Corporation II and Seller, are
true and correct in all material respects on and as of the date hereof (or as of
such other date as of which such representation is made under the terms of
Exhibit B to the Agreement) with the same force and effect as if made on and as
of the date hereof (or as of such other date as of which such representation is
made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated May 11, 2012, as supplemented by the Prospectus
Supplement, dated May 18, 2012 (collectively, the “Prospectus”), relating to the
offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class A-S, Class B and Class C Certificates, nor the Offering
Circular, dated May 18, 2012 (the “Offering Circular”), relating to the offering
of the Class X-B, Class D, Class E, Class F, Class G and Class R Certificates,
in the case of the Prospectus and the Prospectus Supplement, as of the date of
the Prospectus Supplement or as of the date hereof, or the Offering Circular, as
of the date thereof or as of the date hereof, included or includes any untrue
statement of a material fact relating to the Mortgage Loans and/or the Seller or
omitted or omits to state therein a material fact relating to the Mortgage
Loans, the related Mortgaged Properties and/or the Seller required to be stated
therein or necessary in order to make the statements therein relating to the
Mortgage Loans and/or the Seller, in light of the circumstances under which they
were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 

Certified this [  ] day of June, 2012.                   GOLDMAN SACHS MORTGAGE
       COMPANY          
 
By:
        Name:       Title:          

 
 
D-2
 
 
 

--------------------------------------------------------------------------------